Citation Nr: 1328784	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  04-42 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 8, 2011 and 70 percent thereafter.

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD), to include as due to asbestos exposure, tobacco abuse and/or herbicide exposure.

3.  Entitlement to service connection for a disability manifested by fainting spells and its residuals.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to June 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which, in pertinent part, denied the Veteran's claims for service connection for a disability manifested by fainting spells (which the RO characterized as fainting spells) and for a lung disorder, to include as due to asbestos exposure, tobacco abuse and/or herbicide exposure (which the RO characterized as scarring on the lungs).

In addition, the Veteran appeals from a February 2009 rating decision in which the RO granted his claim for service connection for PTSD and assigned an initial 30 percent rating, effective September 5, 2003.

As the Veteran disagreed with an initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In July 2009 and July 2012, the Board remanded the instant matters to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

In May 2011, the RO assigned an initial 70 percent rating for the Veteran's PTSD, effective April 8, 2011.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing sitting at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

In June 2013, the Veteran's representative waived the Veteran's right to have VA wait a minimum of 30 days before certifying his appeal to the Board.

A review of the paperless, electronic (Virtual VA) claims processing system does not reveal any documents pertinent to the claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims decided herein have been accomplished. 

2.  For the appeal period prior to April 8, 2011, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, sleep disturbances, nightmares, irritability and increased anger without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  Service connection is prohibited for primary disability resulting from tobacco abuse.

4.  The competent evidence shows that the Veteran's current lung disorder, to include COPD, is not related to active service or any incident of service or that such disability manifested to a compensable degree within one year of service discharge.

5.  The evidence of record does not substantiate or establish the existence of a current disability manifested by fainting spells.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for PTSD, rated as 30 percent disabling prior to April 8, 2011 and 70 percent thereafter, have not been met.  38 U.S.C.A.     §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2012).

2.  A lung disorder, to include COPD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.300, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

3.  A disability manifested by fainting spells and its residuals was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.300, 3.102, 3.159, 3.303 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.   Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

With respect to the claims for service connection, the Veteran was provided letters in September 2003 and August 2009 which fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The letter issued in August 2009 also provided appropriate notice under Dingess/Hartman. 

After the issuance of these letters, and opportunity for the Veteran to respond, the February 2011 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).   In addition, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006). 

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section              § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the Office of General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to the VA Office of the General Counsel, as this claim for an increased rating for PTSD is an appeal from an initial rating decision, VA's notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment records, VA outpatient treatment records, various private treatment records, Social Security Administration (SSA) records and the VA examination reports.  

Additionally, the Veteran was afforded VA examinations in order to adjudicate his claims for service connection.  In this regard, the Board notes that the VA examiners, in October 2009 and April 2013, offered an etiological opinion as to the claimed lung disorder and based their conclusions on the existing medical evidence and the other evidence of record.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the VA examiners in October 2009 and April 2011 determined that the Veteran did not suffer from a current disability manifested by fainting spells.  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the instant claims for service connection.  

With regards to the Veteran's claim for an increased rating PTSD, he was provided appropriate VA examinations in October 2008 and April 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).   In addition, the Board notes that the Veteran has limited the scope of his appeal to whether a 70 percent rating is warranted throughout the appeal period (i.e. for the period prior to April 8, 2011).

Additionally, the Board finds there has been substantial compliance with its July 2009 and July 2012 remand directives. 

The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided corrective VCAA notice and scheduled the Veteran for VA examinations, which he attended.  The AMC also obtained the Veteran's service personnel records.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's PTSD symptoms as well as the etiology of his claimed lung disorder and fainting spells.  The undersigned suggested that the Veteran obtain an opinion from his private provider regarding the etiology of his claimed lung disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Increased Rating

The Veteran filed his claim for service connection for PTSD in September 2003.  He contends that he is entitled to a 70 percent rating for PTSD for the appellate period prior to April 8, 2011; he has not contended that he was entitled to a rating in excess of 70 percent.  Moreover, he has specifically limited his appeal to consideration of a 70 percent rating for the appellate period prior to April 8, 2011.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that the Veteran was not assigned a GAF score in the appellate period prior to April 8, 2011.

In an October 2008 VA examination report, the examiner noted that the Veteran suffered from severe expressive aphasia as a result of a major stroke in July 2003 but that he did not suffer from receptive aphasia.  The Veteran was noted to be unable to construct whole sentences but able to construct just simple sentences, yes or no responses and nonverbal signaling with the finger of his left hand (his right hand/side largely paralyzed from the stroke).  The examiner further noted that the Veteran's spouse was present during the evaluation and offered assistance with communication but did not author her own statements regarding his symptoms.  A history of outpatient psychotherapy was denied and the examiner noted that the Veteran's aphasic condition did not lend itself to talking therapy for PTSD or any other psychiatric condition.  The Veteran described the severity of his PTSD symptoms to be of "low severity;" the examiner indicated that the Veteran's reports as to severity were believable and that he was "obviously not attempting to exaggerate."  Panic attacks were denied.  He rated his depression as "average a 5 or so" and his anxiety as "about 2."  Other symptoms included sleep difficulties and nightmares about in-service events.

During the October 2008 VA examination, the Veteran described his living environment as "caring and supportive."  He reported that he had been married to his current wife for approximately 10 years and that his marital and family relationships "constituted stable, but very comprised function."  The Veteran's spouse indicated that the Veteran had been very socially active prior to his stroke, that he had been elected leader of a local community organization and that he had performed community service but that he no longer able to functional socially due to his loss of speech.  The Veteran's spouse reported that the Veteran's PTSD symptoms "used to be much worse when he was discharged" and that he used to have "very severe nightmares with behavioral acting out."  The examiner found that the Veteran's overall psychosocial and functional status was mildly impaired from the claimed PTSD and "extremely impaired/catastrophically impaired by brain damage from carotid blockage and the history of cerebrovascular accident (CVA)."

Mental status examination conducted during the October 2008 VA examination found the Veteran's thought processes to be sane and noted that while he had difficulty constructing and delivering meaningful verbal responses, he had no difficulty understanding speech.  There was no evidence of delusions, hallucinations or other gross indicators of decompensation found and obsessive or ritualistic behaviors were not observed or reported.  The ability to maintain personal hygiene and grooming were found to be "very good" considering the Veteran's partial paralysis and diligent attempts to work for himself with regards to his activities of daily living.  Communication was noted to be severely impaired due to his expressive aphasia, eye contact was found to be good, interaction was characterized as polite and well-mannered.  Orientation to person, place and time were found to be impaired while memory functions were found to be "inaccessible" and appeared to be "stored."  Speech was noted to be "stopped dead due to aphasia/CVA" for rate, was within normal limits for volume when he was able to respond simply and found to be was "extremely frustrated" for emotional tone.  Impulse control was found to be sound and some inappropriate behaviors were noted, including futile efforts to express complete thoughts and frustrated hand gestures indicating dissatisfaction with himself.  The examiner noted that the Veteran's psychosocial functional status and quality of life following trauma exposure had been mild by his reports, that his routine responsibilities of self-care had been grossly compromised, that his social/interpersonal relationships were extremely limited and affected by his CVA/brain symptoms and that he had grossly reduced recreational/leisure pursuits, engaging in mostly passive, sedentary behaviors that reduced his quality of life. 

During a March 2012 hearing, the Veteran testified with the assistance of his wife and representative.  The Veteran indicated that his PTSD symptoms had not changed since 2003 when he filed the instant claim, that he did not receive treatment and that there were communication problems in the 2008 examination.  Prior to his stroke, he was working in mall security and maintenance and had difficulties interacting appropriately with mall walkers but did not face any disciplinary action or physical altercations.  Since his stroke, he has been able to express his temper, has been more impatient and has had increased anger.  He got along with his wife but was frequently involved in yelling matches with his special needs daughter.  Sleep disturbance due tossing and turning, as well as due to physical problems, were reported.  Prior to his stroke, he would socialize with people at a community club and had poor judgment with regards to finances.  Suicidal ideations or reckless behavior were denied.

Following a review of the relevant evidence of record, which includes the Veteran's own statements, and the VA examination report dated in October 2008, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD for the period prior to April 8, 2011.  In this regard, the Board finds that, for this appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of sleep disturbances, nightmares, irritability and increased anger without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds that such symptomatology, to specifically include the Veteran's sleep disturbances, nightmares, irritability and increased anger, are contemplated in his current 30 percent rating.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity for the period prior to April 8, 2011.  

With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's ability to communicate had been severely impaired as a result of his nonservice-connected CVA.  The October 2008 examiner found the Veteran's impulse control to be sound and noted that the Veteran did not have a history of assaultiveness; the Veteran's wife confirmed that the Veteran had been involved in verbal altercations at work prior to his CVA but no physical altercations.  Impaired thinking, delusions, hallucinations or other gross indicators of decompensation were not alleged by the Veteran or found on objective examination.  The Veteran also described his depression as average and his anxiety as mild in the October 2008 VA examination.

Furthermore, the Veteran reported maintaining a relationship with his wife and his daughter, although he reported that he sometimes argued with his daughter, suggesting that he was able to maintain social relationships.  He reported that he had been active in a community organization and that he socialized prior to his CVA in August 2003 but noted that he was no longer able to function socially.  However, both the October 2008 VA examiner and the Veteran's spouse attributed his lack of socialization to the severe communication impairments sustained as a result of his CVA rather than his PTSD symptoms.

Furthermore, the record establishes that the Veteran worked in mall security and maintenance, without receiving any disciplinary actions, until his CVA in August 2003.  The Board also notes that the Veteran is in receipt of SSA disability benefits based on his nonservice-connected CVA and COPD.  Therefore, the Board finds that the Veteran's PTSD symptomatology does not result in occupational impairment with reduced reliability and productivity.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include, sleep disturbances, irritability and increased anger.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene due to his service-connected PTSD.  Therefore, for the foregoing reasons, the Board finds that a rating in excess of 30 percent for PTSD is not warranted for the period prior to April 8, 2011.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable for the period prior to April 8, 2011.  Therefore, assigning further staged ratings for such disability is not warranted.   

Moreover, in June 2013 statement, the Veteran's representative wrote that the Veteran was seeking a 70 percent rating for the entire appellate period rather than a rating higher than 70 percent.  As such, the Board has not considered whether a rating in excess of 70 percent is warranted for any period during the course of the appeal.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation). 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Additionally, the Board notes that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  The record establishes that the Veteran has been unemployed throughout the course of the appeal and that he stopped working following his August 2003 CVA.  The October 2008 VA examiner noted that the Veteran was unable to maintain any physical or sedentary employment due to impairments associated with his nonservice-connected CVA.  
The Veteran has not alleged that he is currently unemployed or completely unemployable as result of his service-connected PTSD.  As such, the Board finds that Rice is not applicable to the current appeal.  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.

The Board is very sympathetic to the Veteran's claim.  However, it is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

III. Service Connection

A.  Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that psychosis is listed as a chronic diseases under 38 C.F.R.                §§ 3.307(a), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  COPD is not identified as a condition for such presumptive service connection is warranted. 

With regards to claims involving service connection for asbestos-related disease, there are no special statutory or regulatory provisions.  In McGinty v Brown, 4 Vet. App. 428  (1993), the Court, noting the absence of specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, observed that some guidelines for compensation claims based on asbestos exposure were published in the Department of Veterans Benefits, Veterans Administration,(DVB) Circular 21-88-8, dated May 11, 1998.  The DVB Circular was subsequently rescinded but its basic guidelines are now found in the Veteran's Benefit Administration Manual M21-1, Part VI. 

The manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  These guidelines further note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App.523(1993).  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Lung Disorder

The Veteran contends that his in-service exposure to jet fuels, toxic exposures and herbicides resulted in his current lung disorder.

Service treatment records contain an April 1991 service discharge examination which found that the Veteran had a cough and noted that he was smoker; this document was of very poor quality and contained other notations which were not legible.

Post-service clinical records document a history of smoking two to three packs per day and that he had past medical history of COPD in July 2003.  Chest X-rays conducted in July 1999, November 2002, July 2003 and August 2003 were found to be satisfactory or normal or found the lungs to be clear.  An October 2011 private chest X-ray revealed no acute abnormality and was without specific evidence of asbestos-related pleural or lung disease.

An October 2009 VA examination report reflected the Veteran's complaints of shortness of breath on exertion and wheezing that had awakened him from sleep since the mid-1980s.  He reported that his symptoms had been stable except for a mild worsening after his CVA due to deconditioning and that he had suffered from acute pulmonary infections every winter after his CVA.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of COPD was made with the examiner noting that the Veteran's pulmonary function testing (PFT) showed an elevated residual volume (RV)/total lung capacity (TLC) ratio indicated obstructive disease.  The examiner opined that it was not at least as likely as not that the Veteran's obstructive and restrictive disease was due to exposure to asbestosis, jet fuel (fumes or exhaust) or to herbicide exposure as it was attributable to his excessive smoking history, mild elevation of the right hemidiaphragm due to his CVA and a mild congenital defect that caused his heart and mediastinum to slightly crowd his left lung.  The computed tomography (CT) scan showed mild shifting of the heart and mediastinal structures to the left and was a congenital defect as no injury, scarring or defect could be found to otherwise account for this shift in the examiner's opinion.  The examiner found that there was no evidence of asthma or pulmonary fibrosis or other disease process that suggested any pulmonary damage other than the overwhelmingly likely to be due to his smoking history.

During a March 2012 hearing, the Veteran testified with the assistance of his wife and representative.  The Veteran asserted that his lung disorder was related to his in-service exposure to Agent Orange and jet fuel as he had not smoked since his stroke but his lungs had gotten worse since that time.  He experienced shortness of breath, but not burning, during service and believed that he had been diagnosed with a lung disorder in the late 1990s.

An August 2013 VA examiner, following an examination and a review of the Veteran's claims file, diagnosed COPD.  The examiner opined that this condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, to include exposure to jet fuel.  The examiner noted that the Veteran worked as a bulk fuel man during service, had a 100+ pack year history of tobacco use and was diagnosed with COPD in approximately 1993.  Service treatment records show one report of chronic cough and such a symptom would "not be unexpected in someone who smokes 2.5 packs of tobacco per day" in the examiner's opinion.  The examiner referenced a study on the effects of jet fuel on Air Force personnel, which found no marked differences between exposed and unexposed groups with regards to specific diseases, including respiratory illnesses.  The examiner opined that it was most likely that the Veteran's 100+ pack year history of tobacco smoking led to the development of COPD for which he used an inhaler and also an mild restrictive pattern secondary to his obesity.

As an initial matter, and to the extent that the Veteran has alleged that service connection was warranted for a lung disorder as his tobacco use was "self-medication" for his service-connected PTSD, the Board notes that 
disability claims based on the effects of tobacco products received by VA after June 9, 1998 will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  These provisions do not prohibit service connection if: (1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  38 C.F.R. § 3.300.  In addition, for claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).   Id. 

VA may only pay compensation benefits as authorized by law and implementing regulations.  Pertinent here is the decision by Congress with the agreement of the President, that for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.   In this case, the Veteran's claim for service reconnection for a lung disorder was received after June 9, 1998.  Therefore, service connection for a lung disorder as secondary to service-connected PTSD, based on the Veteran's theory of self-medication with the use of tobacco, is precluded as a matter of law.

With respect to the Veteran's contention that his lung disorder, namely COPD, was caused by his exposure to herbicides, the Board notes that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  However, COPD is not a disease for which service connection may be granted due to herbicide exposure.  Considering the pertinent evidence in light of such authority, the Board finds that service connection for COPD, as due to herbicide exposure, must be denied on a presumptive basis.  In addition, while the Veteran has alleged exposure to asbestos during service, he has not been shown to suffer from an asbestos related disease and the various chest X-rays were found to be satisfactory or normal or found the lungs to be clear.

Notwithstanding the Veteran's documented in-service complaints of shortness of breath, the legible portion of the Veteran's service discharge examination indicates that he was a smoker and that he suffered from a cough.  With respect to the post-service medical records, the first clinical evidence of a lung disorder was in an August 2003 private treatment note, although the Veteran has suggested that he was first diagnosed in 1993.  As noted above, there is nothing in the Veteran's service records to indicate that a lung disorder, to include COPD, had its onset during service or shortly after service.  Rather, the first clinical evidence of such a lung disorder was in 2003, approximately 12 years after the Veteran separated from service.  Indeed, the Veteran himself reported that he was first diagnosed with COPD two years after service.  The Board points out that the passage of years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the probative evidence of record fails to demonstrate that the Veteran's COPD is related to his service.  In this regard, the Board places great probative weight on the VA examiners' opinion that the Veteran's COPD was less likely than not related to his service but rather attributed to his history of tobacco use, mild elevation of right hemidiaphram due to CVA and a mild congenital defect that caused his heart and mediastinum to slightly crowd his left lung.  In addition, the August 2013 VA examiner discussed a study conducted by a service department on the effects of exposure to jet fuel on personnel.  The examiners' opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current lung disorder is not related to service, service connection is not warranted.  

Furthermore, as for any direct assertions by the Veteran, his wife and/or his representative that there exists a medical relationship between the Veteran's lung disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individual is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value. 

In addition, the Veteran's representative has referenced two Board decisions in other matters in support of the Veteran's claim.  The first decision referenced by the Veteran's representative resulted in a grant of secondary service connection for arteriosclerotic cardiovascular disease and was predicated upon an opinion finding that a veteran's service-connected PTSD had aggravated his claimed cardiovascular disease rather than the an opinion linking smoking to the claimed cardiovascular disease, despite the Veteran's claims to the contrary.  The excerpt from the decision quoted by the Veteran's representative was the Board's summarization of the evidence, not a factual finding.  The second decision referenced by the Veteran referred to a case in which a writ of mandamus filed by the petitioner had been denied by the Court.  The Board notes that it is well established that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  Moreover, the prior Board decisions referenced by the Veteran's representative did not result in an award of benefits based upon a finding that smoking was "self-medication" for PTSD and do not compel the grant of benefits in the instant case. 

Finally, a lung disorder, to include COPD, may not be presumed to have been incurred during service here as they did not manifest to a compensable degree within one year of separation from active duty.  

For all the foregoing reasons, the claim for service connection for a lung disorder, to include COPD, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Disability Manifested by Fainting Spells

The Veteran contends that he suffers from a disability manifested by fainting spells or syncope and that he experienced such episodes both during and after service.  He also contends that his service-connected PTSD caused his fainting spells.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Service treatment records document an incident in approximately February 1986 in which the Veteran passed out and which was assessed as simple syncope secondary to sleep/food deprivation.

Post-service treatment records document that the Veteran sustained a left hemispheric stroke and dense right-sided hemiplegia in July 2003.  In August 2003, an impression of "near syncope, doubt seizure" was made following complaints of slumping over without seizure activity.

An October 2009 VA examination report reflected the Veteran's complaints of several pre-syncopal events as well as one documented syncopal event during service.  He also reported having about one such episode per year after service.  These episodes lasted several moments to seconds each and commonly occurred on arising from a chair.  Treatments associated with these events were denied.  Following a physical examination and a review of the Veteran's claims file, the examiner found that there was no evidence of a chronic disability related to the claimed syncopal event after service.  The examiner noted that syncope and pre-syncope events were most commonly caused by a sudden drop in blood pressure (orthostatic or otherwise).  The examiner further opined that the Veteran's CVA was caused by atherosclerotic plaques or blood clots, usually related to high blood pressure, blocking a branch of the vascular system in the brain and allowing brain tissue death and that the causes/processes of the two problems were very dissimilar.

An April 2011 VA examination report noted that there was a single syncopal event documented during service and a near syncope event in August 2003 about two weeks after the Veteran's initial CVA with significant right hemiplegia.  There were no further reports indicating other syncopal events or fainting spells/episode in the service, no documentation that the Veteran suffered multiple, frequent or chronic fainting spells through his life.  The examiner opined that there was no evidence that the Veteran has any disability manifested by fainting spells prior to his CVA in 2003 other than the single near-syncope event two weeks after his CVA.  The examiner further opined that there was no evidence that the Veteran suffered from a current disability manifested by fainting spells due to his PTSD nor that it was aggravated by his PTSD or was otherwise related to service.

During a March 2012 hearing, the Veteran testified that he periodically fainted.  His providers have not stated that he had suffered a traumatic brain injury.

The Veteran also submitted an internet article on syncope in support of his claim.  This article described the symptoms of syncope, its pathophysiology and its causes.

The Board finds that the medical evidence of record simply does not corroborate the Veteran's assertions as to experiencing a disability manifested by fainting spells since service-as he asserts in connection with this claim-and there is otherwise no competent, persuasive evidence that he has, or at any time pertinent to this appeal has had such a disability.  

Here, the Veteran filed his claim for service connection for a disability manifested by fainting spells in September 2003.  As such, no evidence supports a finding of a disability manifested by fainting spells at any time pertinent to this appeal.  As previously mentioned, the VA examiners, following a physical examination, did not diagnose such a disability despite the Veteran's subjective complaints.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, a disability manifested by fainting spells, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.

Thus, without a medical evidence of a current disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence indicates no more than the Veteran's own, unsubstantiated reports of syncope or fainting.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (The Court rejects the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, as it conflicts with Jandreau).   

However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones, supra.  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose a disability manifested by fainting spells, to render a diagnosis as to such symptoms, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain, supra, citing Espiritu, supra.  See also Routen, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In addition, the Veteran submitted an article which addressed the symptoms of syncope, its pathophysiology and its causes.  The Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, however, the submitted information does not speak to the specifics of this case in that it does not address whether the Veteran currently suffers from a disability manifested by fainting spells.  The article is further unaccompanied by any medical opinion suggesting that the Veteran suffers from such disability.  This article therefore lacks probative value.

For all the foregoing reasons, the Board finds that service connection for a disability manifested by fainting spells is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

A higher initial rating for PTSD, rated as 30 percent disabling prior to April 8, 2011 and 70 percent thereafter, is denied.

Service connection for a lung disorder, to include COPD, to include as due to asbestos exposure, tobacco abuse and/or herbicide exposure, is denied.

Service connection for a disability manifested by fainting spells and its residuals is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


